Title: From Thomas Jefferson to Jacob Brown, 27 January 1808
From: Jefferson, Thomas
To: Brown, Jacob


                  
                     Sir 
                     
                     Washington Jan. 27. 08.
                  
                  The substance of the inclosed letter, so far as is necessary for the satisfaction of our fellow citizens, should be communicated to them. but the letter itself should not be published, nor be permitted to be copied, because the source from which it comes will occasion every word of it to be weighed by your neighbors on the opposite shore, and every inference to be drawn of which it is susceptible. to aid their information as to our views would give them an advantage to our own prejudice. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
                Enclosure
                                                
                                                    
                            Sir
                        
                            Washington Jan. 27. 08.
                        
                     The representation of the Committee of the county of Jefferson in New York, of which you are chairman, stating their want of arms and asking a supply has been duly recieved and considered. I learn with great concern that a portion of our frontier so interesting, so important, and so exposed, should be so entirely unprovided with common fire arms. I did not suppose any part of the US. so destitute of what is considered as among the first necessaries of a farm-house. this circumstance gives me the more concern, as the laws of the US. do not permit their arms to be delivered from the magazines but to troops actually taking the field. and indeed were the inhabitants on the whole of our frontier, of so many thousands of miles, to be furnished from our magazines little would be left in them for actual war. for the ordinary safety of the citizens of the several states, whether against dangers from within or without, reliance has been placed either on the domestic means of the individuals; or on those provided by the respective states. what those means are in the state of New York, I am not informed: but I have transmitted your representation to Governor Tomkins, with an earnest recommendation of it to his attention; and I have no doubt that his sollicitude for the welfare & safety of a portion so imminently exposed of those under his immediate care, will ensure to you whatever his authority and his means will permit.
                     That an attack should be made on you by your neighbors while the state of peace continues, cannot be supposed. nor is it certain that that condition of things will be interrupted. should, however, war take place, if first declared by us, your safety will of course have been previously provided for: if by the other party, it cannot be before the measures now in preparation will be in readiness to secure you. should our present differences be amicably settled, a new post on the St. Lawrence as near our Northern boundary as a good position can be found, will be worthy of consideration. at present it would only produce a greater accumulation of hostile force in your neighborhood, and if we should have war it would soon become unimportant.
                     On the whole, while I am in hopes that your state will provide by the loan of arms, for your immediate safety and confidence, you may be assured that such measures shall be in readiness, & in reach on the part of the general government as, aided by your own efforts, will effectually secure you from the dangers you apprehend.
                     I cannot conclude without expressing to you the satisfaction with which I have recieved the patriotic assurance of your best services, should they be needed in your country’s cause. they are worthy of the citizens of a free country, who know, and properly estimate the value of self-government, & are the more acceptable, as from a quarter where they will be most important.
                     I beg leave to assure yourself, & through you the Committee, of my great consideration & respect.
                                                
                            Th: Jefferson
                        
                        
                  
                        
                    